Citation Nr: 1043508	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  07-05 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for a disorder of the lumbar 
spine, to include disc herniation. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J Fussell




INTRODUCTION

The Veteran had active service from October 1988 to March 1989.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2006 a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  

Historically, the Veteran was notified by letter dated April 28, 
1995, of a rating decision that month which denied service 
connection for a left knee disorder and an increased rating for 
the service-connected right knee disorder.  He submitted a Notice 
of Disagreement (NOD) in May 1995 as to those denials.  A 
Statement of the Case (SOC) was issued on June 15, 2995, 
addressing these two issues.  VA Form 9, Appeal to the Board, was 
received in March 1996.  In sum, the VA Form 9 was not received 
within one year of the issuance of the April 28, 1995, 
notification letter or within 60 days of the issuance of the SOC.  
There was no request for an extension of additional time within 
which to file a Substantive Appeal.  

To be considered timely, the Substantive Appeal must be filed (1) 
within 60 days from the date the RO mails the SOC, or (2) within 
the remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, or (3) 
within the extended time limits prescribed pursuant to a timely 
filed request for extension of time.  38 C.F.R. §§ 20.302(b), 
20.303.  If the claimant fails to file a substantive appeal in a 
timely manner, and fails to timely request an extension of time, 
"he is statutorily barred from appealing the RO decision."  Roy 
v. Brown, 5 Vet. App. 554, 556 (1993).  See also YT v. Brown, 9 
Vet. App. 195 (1996); Cuevas v. Principi, 3 Vet. App. 542, 546 
(1992).  Cf. Rowell v. Principi, 4 Vet. App. 9 (1993).

Accordingly, the appeal as to the April 1995 denials was not 
perfected.  

The Board has the authority to adjudicate or address in the first 
instance the question of timeliness of a substantive appeal.  
VAOGCPREC 6-99.  Whether an NOD or Substantive Appeal has been 
filed on time is an appealable issue.  If the claimant or his 
representative protests an adverse determination made by the RO 
with respect to timely filing of the NOD or Substantive Appeal, 
the claimant will be furnished an SOC.  

Thus, should the Veteran or his representative claim that an 
appeal was perfected in a timely manner, this should be raised 
with the RO and after adjudication of that matter, and 
notification to the Veteran and his representative, an appeal as 
to that matter can be initiated by the timely filing of an NOD as 
to that matter.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's only service-connected disorders are: (1) 
postoperative residuals of a right knee injury, including 
arthritis, rated 30 percent disabling; and (2) residuals of a 
right knee injury with instability, rated 20 percent disabling.  
There is a combined disability rating of 40 percent. 

Information on file indicates that the Veteran injured his low 
back at his postservice employment (which VA examinations of the 
Veteran's right knee in August 2006 and June 2007 indicate 
occurred in 2002).  He now contends that the injury was because 
his service-connected right knee gave-way resulting in an injury, 
with disc herniation, of the lumbar spine.  Also, information on 
file indicates that as a result of this injury he received 
Workman's Compensation benefits. 

More recently, in May 2008, a private attorney requested copies 
of records from the Veteran's claim file.  He submitted an 
authorization for release of these records which was executed by 
the Veteran.  It appears that this was for the purpose of the 
Veteran's applying for Social Security Administration disability 
benefits.  

Since these records may be relevant to the Veteran's current 
claim they should be obtained.  

Additionally, a private physician has rendered a favorable 
medical opinion in this case, as reflected in that physician's 
records of June 2005 and February 2006.  In June 2005 it was 
stated that it was possible that the right knee injury during 
service and subsequent treatment may have caused and certainly 
did aggravate the Veteran's low back condition.  It was the 
physician's opinion that the Veteran's altered gait had 
aggravated a current low back condition.  In February 2006 this 
statement was repeated.  

On file are two reports of examinations conducted by the same VA 
physician on October 22, 2005.  In one report it was concluded 
that it was the VA physician's opinion that the Veteran's right 
knee did not cause herniation of the disc and eventual trauma 
that happened at an emergency room by the Veteran's lifting a 500 
pound patient out of the ambulance independently.  "However, the 
patient's right knee may aggravate the patient's low back pain."  
In the second report it was stated that the Veteran's right knee 
injury did not cause the trauma to his low back "however it does 
aggravate it."  

More recently, a copy of the first October 2005 report was 
amended in such a manner that the phrase "However, the patient's 
right knee may aggravate the patient's low back pain" was struck 
out and a handwritten annotation by the examining physician 
indicates "misspoke."  

Given the circumstances of this case, particularly the medical 
opinions on file, the Board is of the opinion that an additional 
VA examination is in order for the purpose of determining whether 
it is as likely as not that the service-connected right knee 
disability either caused or has aggravated the claimed low back 
disability.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide as much 
identifying information as possible concerning any 
Workman's Compensation claim(s) he has filed since his 
discharge from military service in March 1989, to include 
any claim(s) filed for his job-related 2002 injury.  This 
should include the claim number or other identifying 
information as to the claim(s) as well as all clinical 
sources involved in treatment or evaluation relevant to 
either such injury(ies) or such claim(s).  

If sufficient information is not provided by the Veteran, 
request the Veteran to provide the mailing address of his 
employer in 2002 and take the appropriate steps to 
contact the employer to obtain as much information as 
possible regarding the Veteran's apparent work-related 
back injury in 2002.  

If necessary, take the appropriate steps to contact the 
appropriate state agency to obtain all records pertaining 
to any Workman's Compensation claim filed by the Veteran 
for any injury sustained in 2002.  

Obtain any Workman's Compensation decision 
and all associated records.   

2.  Contact the SSA and obtain all records 
from that agency concerning the Veteran's 
claim for disability benefits, including a 
copy of any decision and any medical records 
used to make the determination, copies of any 
hearing transcripts, etc.  If the RO learns 
that the records sought do not exist or that 
further efforts to obtain them would be 
futile, this must be specifically indicated 
in the record. 

3.  Afford the Veteran a VA examination to 
address the etiology of the claimed low back 
disability, particularly whether it is as 
likely as not (50 percent probability or 
greater) that the service-connected right knee 
disability (i.e., degenerative arthritis and 
instability of the right knee) either caused 
or contributed to any postservice low back 
injury; or, caused or contributed to a chronic 
worsening any currently diagnosed low back 
disability, beyond the natural progress of 
that low back disability.

The examiner must have access to and review 
the claims folders for the Veteran's pertinent 
medical history.  All necessary testing should 
be done and the examiner should review the 
results of any testing prior to completion of 
the examination report.  

The examiner is asked to express an opinion as 
to whether any current low back disability is 
at least as likely as not proximately due to 
or the result of the service-connected right 
knee disability; this should include whether 
the claimed low back disability is aggravated, 
i.e., increased in severity, by the service-
connected right knee disability.  

In formulating the medical opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.

If the requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and must provide the rationale 
therefor.   

The Veteran is hereby advised that failure to 
report for any scheduled VA examination without 
good cause shown may result in the denial of the 
original claim for service connection.

4.  After undertaking any additional 
development deemed appropriate, the RO should 
review the entire evidentiary record and 
readjudicate the issue on appeal.  

If service connection is not granted, the RO 
should issue an appropriate SSOC.  The 
requisite period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for further 
appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010). 

